Exhibit 10.2

 
MERIDIAN WASTE SOLUTIONS, INC.
 
RESTRICTED STOCK AGREEMENT
 
 
THIS RESTRICTED STOCK AGREEMENT (the “Agreement”) is made and entered into as of
the ____ day of __________, 20__ (the “Effective Date”) by and between Meridian
Waste Solutions, Inc., a New York corporation (the “Company”), having an address
at 12540 Broadwell Road, Suite 2104, Milton, GA 30004 and __________________
(“Grantee”), having an address at _________________________________________.
 
 
1. Grant of Restricted Shares. Pursuant to this Agreement, the Company grants to
Grantee a restricted stock award (the “Restricted Stock Award”) of
________________ shares of the Company's common stock, par value $.025 per share
(the “Common Stock”). The Restricted Stock Award is granted pursuant to the
Meridian Waste Solutions, Inc. 2016 Equity and Incentive Plan (the “Plan”) and
is subject to the terms, conditions and restrictions of the Plan and this
Agreement. The Common Stock subject to the Restricted Stock Award are referred
to collectively as the “Restricted Shares.” Capitalized terms used and not
otherwise defined in this Agreement have the meanings given such terms in the
Plan.
 
2. Basic Terms of Restricted Shares.
 
(a) Restrictions. (i) The Restricted Shares granted hereby are non-transferable
and subject to forfeiture until they become Vested as set forth herein. Upon any
attempt to Transfer Unvested Restricted Shares, the Restricted Shares and all
rights and privileges given hereby shall immediately terminate and the
Restricted Shares shall be forfeited to the Company. Restricted Shares, once
Vested, shall be fully tradable, subject to applicable federal and state
securities laws.
 
(ii)
As used in this Agreement:
 
(A) “Restrictions” means the Transfer restrictions and forfeiture conditions
applicable to Restricted Shares under this Agreement and the Plan;
 
(B) “Transfer” means a transfer, assignment, pledge, hypothecation or other
disposition of the Restricted Shares or any right or privilege pertaining
thereto, otherwise than by will or by the laws of descent and distribution, or
upon the levy of any execution, attachment or similar process thereupon;
 
(C) “Unvested” means Restricted Shares that have not yet become Vested (as
defined herein); and
 
(D) “Vest” or “Vested” means the lapse or removal of the Restrictions (as
defined above).
 
(b) Vesting.
 
(i)           Except as otherwise provided in this Agreement, and subject to the
continuous employment of Grantee with the Company until the date on which the
Restricted Shares are scheduled to Vest, an aggregate amount of ________
Restricted Shares (the “Time-Based Restricted Shares”) shall Vest in accordance
with Schedule A hereto.
 
 

 
(ii)           Subject to the continuous employment of Grantee with the Company
until the date on which the Restricted Shares are scheduled to Vest, the
remainder of the Restricted Shares shall Vest upon the satisfaction of the
conditions contained in Schedule B attached hereto (the “Performance-Based
Restricted Shares”).
 
(c) Except as otherwise provided herein, Grantee will not be required to make
any payment to the Company (other than past and future services to the Company)
with respect to Grantee’s receipt of the Restricted Shares, the vesting of the
Restricted Shares or the delivery of the Common Stock to be issued in respect of
this Agreement.
 
(d) Grantee agrees that upon receipt of any stock certificates for Unvested
Restricted Shares, Grantee shall deposit each certificate with the Company, or
other escrow agent as the Company may appoint, together with a stock power
endorsed in blank or other appropriate instrument of Transfer, to be held by the
Company or escrow holder until the time at which the Company delivers
unrestricted shares of Common Stock to Grantee. If at any time Grantee forfeits
any Unvested Restricted Shares pursuant to this Agreement, the Grantee agrees to
return the certificate or certificates for such Unvested Restricted Shares to
the Company duly endorsed in blank or accompanied by a stock power duly executed
in blank.
 
(e) Termination of Service. Unvested Restricted Shares are subject to forfeiture
upon Grantee’s termination of employment (“Termination of Service”). If Grantee
incurs a Termination of Service, Grantee may continue to hold any Restricted
Shares that have Vested prior to such Termination of Service subject to the
terms of this Agreement and on the following terms and conditions:
 
(i) Involuntary Termination of Service for Cause or Voluntary Termination of
Service without Good Reason. If Grantee incurs an involuntary Termination of
Service as the result of a dismissal by the Company for Cause (as defined below)
or as the result of Grantee’s voluntary Termination of Service without Good
Reason (as defined below), all Restricted Shares that have not Vested prior to
such Termination of Service shall be immediately forfeited to the Company
without payment of any consideration or amount to Grantee or any other “person”
(as such term is defined in Section 3(a)(9) and as used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended) (“Person”) in
connection with such forfeiture. For purposes of this Agreement, “Good Reason”
shall mean, to the extent that there is an employment or other agreement
governing the relationship between Grantee and the Company that contains a
definition of “good reason,” Good Reason shall have the meaning as defined
therein. Otherwise, “Good Reason” shall have the definition contained in the
Plan. Likewise, for purposes of this Agreement, “Cause” shall mean, to the
extent that there is an employment or other agreement governing the relationship
between Grantee and the Company that contains a definition of “cause,” Cause
shall have the meaning as defined therein. Otherwise, “Cause” shall have the
definition contained in the Plan.
 
(ii) Involuntary Termination of Service without Cause or Voluntary Termination
of Service for Good Reason.  If Grantee incurs an involuntary Termination of
Service as the result of a dismissal without Cause or as the result of Grantee’s
voluntary Termination of Service for Good Reason, then any Restricted Shares
that have not Vested prior to such Termination of Service shall be forfeited to
the Company without payment of any consideration or amount to Grantee or any
other Person in connection with such forfeiture and Grantee may continue to hold
any Restricted Shares that have Vested prior to termination subject to the terms
of this Agreement.
 
(iii) Death.  If Grantee incurs a Termination of Service as the result of
Grantee's death, then any Restricted Shares that have not Vested prior to such
Termination of Service but would have been Vested in the twelve (12) month
period after the effective date of such Termination of Service shall become
Vested. The remainder shall be forfeited to the Company without payment of any
consideration or amount to Grantee or any other Person in connection with such
forfeiture. Grantee may continue to hold any Restricted Shares that have Vested
prior to termination subject to the terms of this Agreement.
 
 

 
(iv) Disability, Normal Retirement or Early Retirement. If Grantee incurs a
Termination of Service as the result of Grantee's Disability, Normal Retirement
or Early Retirement, then any Restricted Shares that have not Vested prior to
such Termination of Service but would have been Vested in the ninety (90) day
period after the effective date of such Termination of Service shall become
Vested. The remainder shall be forfeited to the Company without payment of any
consideration or amount to Grantee or any other Person in connection with such
forfeiture. Grantee may continue to hold any Restricted Shares that have Vested
prior to termination subject to the terms of this Agreement.
 
3. Transfer of the Unvested Shares upon Forfeiture.  Grantee hereby authorizes
and directs the Committee to take such steps as may be necessary to cause the
Transfer to the Company of the Unvested Shares that have been forfeited by
Grantee.
 
4. Issuance of Shares. Restricted Shares shall be evidenced by stock
certificates, which certificates shall be registered in the name of Grantee and
shall bear the restrictive legends described in Section 8 hereof.
 
5. Rights as a Stockholder.  Except as otherwise provided in this Agreement or
the Plan, Grantee shall have all rights of a stockholder with respect to the
Restricted Shares (including Unvested Shares), including, without limitation,
the right to receive dividends and the right to vote the Restricted Shares, for
record dates occurring on or after the Effective Date and prior to the date, if
any, on which the Restricted Shares are forfeited in accordance with the Plan
and this Agreement. With respect to Unvested Restricted Shares, property that
Grantee is entitled to receive with respect to such Unvested Restricted Shares
shall be subject to the Restrictions. Notwithstanding the foregoing, nothing
herein or in the Plan shall be deemed to confer on Grantee any right to
continued employment with the Company or limit in any way the right of the
Company to terminate such employment at any time.
 
6. Adjustment Transactions.  In the event of that any special or extraordinary
dividend or other extraordinary distribution is declared (whether in the form of
cash, Company Stock, or other property), or there occurs any recapitalization,
stock split, reverse stock split, reorganization, merger, consolidation,
spin-off, combination, repurchase, share exchange or other similar corporate
transaction or event, an appropriate and proportionate equitable adjustment
shall be made in accordance with Section 8 of the Plan in the number and kind of
Restricted Shares subject to this Agreement. Any additional or different shares
or securities issued as the result of such an adjustment will be held or
delivered in accordance with this Agreement and will be deemed to be included
within the term “Restricted Shares.” The Company will make cash payments in lieu
of any fractional shares.
 
7. Withholding Taxes.  The Company's obligation to issue Restricted Shares and
to recognize the Vesting of any such Shares is subject to Grantee’s satisfaction
of all applicable federal, state and local income and employment tax withholding
requirements in connection with such issuance or Vesting (the “Withholding
Amount”).  If Grantee fails to timely remit to the Company an amount in cash
equal to the Withholding Amount, the Company shall have the right and is hereby
authorized to withhold from Grantee’s Vested Restricted Shares or from any
compensation or other amount otherwise payable by the Company to Grantee in an
amount up to, but not to exceed, the Withholding Amount.
 
 

 
8. Legend; Transfer Restrictions.
 
(a) Legend.  Grantee consents to the placing on the certificate for any
Restricted Shares (including shares received as a result of stock dividends,
stock splits or other forms of recapitalization) prior to the Vesting of the
Restricted Shares relating thereto of the following legend (in addition to any
other legend or legends required under the Securities Act of 1933, as amended,
and other applicable federal and state securities laws):
 
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
UPON TRANSFER AND VESTING REQUIREMENTS (THE “RESTRICTIONS”) AS SET FORTH IN THE
2016 EQUITY AND INCENTIVE PLAN OF MERIDIAN WASTE SOLTUIONS, INC. AND AN
AGREEMENT ENTERED INTO BETWEEN THE REGISTERED OWNER AND MERIDIAN WASTE
SOLTUIONS, INC., COPIES OF WHICH ARE ON FILE WITH THE COMPANY.  ANY ATTEMPT TO
DISPOSE OF THESE SHARES IN CONTRAVENTION OF THE RESTRICTIONS, INCLUDING BY WAY
OF SALE, ASSIGNMENT, TRANSFER, ALIENATION, PLEDGE, HYPOTHECATION OR OTHERWISE,
SHALL BE NULL AND VOID AND WITHOUT EFFECT.
 
(b) Transfer Restrictions. The Restricted Shares that have Vested may not be
sold or otherwise disposed of in any manner that would constitute a violation of
any applicable federal or state securities laws. Grantee agrees that the Company
(i) may refuse to cause the Transfer of Restricted Shares that have Vested to be
registered on the applicable stock transfer records if such proposed Transfer
would in the opinion of counsel satisfactory to the Company constitute a
violation of any applicable securities law and (ii) may give related
instructions to the transfer agent to stop registration of the transfer of the
Vested Restricted Shares.
 
9. Miscellaneous.
 
(a) Except as provided herein, this Agreement may not be amended or otherwise
modified unless evidenced in writing and signed by the Company and Grantee.
 
(b) Any notices or other communications required or permitted under this
Agreement (“Notices”) shall be in writing and shall be either personally
delivered, sent by express or first class mail (postage prepaid), return receipt
requested, sent by nationally recognized overnight courier service (overnight
delivery, charges prepaid) or by facsimile delivery as follows:
 
If to the Company:
 
Meridian Waste Solutions, Inc.
12540 Broadwell Road, Suite 2104
Milton, GA 30004
Attn: Jeffrey Cosman
Facsimile: _____________
 
With a copy to:                    Lucosky Brookman LLP
(which shall not                   101 Wood Avenue South, 5th Floor
constitute notice)                Woodbridge, NJ 08830
Attn: Joseph M. Lucosky, Esq.
Facsimile: (732) 395-4401
 
If to Grantee:                         To Grantee’s address as set forth herein.
 
 

 
Either party hereto may change its address for Notices by written Notice to the
other given in accordance with this Section 9(b). Notices shall be deemed given
when delivered personally, three days after deposit in the U.S. mail, two
business days after deposit with a nationally recognized overnight courier
service and upon receipt of confirmation of facsimile transmission, as
applicable.
 
(c) The Restricted Stock Award and the rights and obligations of the Company and
Grantee hereunder are subject to the terms and conditions of the Plan. In the
event of any conflict between the terms of the Plan and the terms of this
Agreement, the terms of the Plan shall govern. Any Committee interpretation of
the provisions of the Plan or this Agreement shall be final and binding on all
parties.
 
(d) This Agreement shall be governed by and construed in accordance with the
laws of the State of New York.
 
(e) In the event that one or more of the provisions of this Agreement is
invalidated for any reason by a court of competent jurisdiction, any provision
so invalidated will be deemed to be separable for the other provisions thereof
and the remaining provisions hereof will continue to be valid and fully
enforceable.
 
(f) The provisions of this Agreement shall inure to the benefit of, and be
binding upon, the successors, administrators, heirs, legal representatives and
assigns of Grantee, and the successors and assigns of the Company.
 
(g) It is intended that this Agreement will comply with or be exempt from
Section 409A of the Code and any regulations and guidelines issued thereunder,
and the Agreement shall be interpreted on a basis consistent with such intent.
This Agreement may be amended in any respect deemed necessary by the Committee
in order to preserve compliance with Section 409A of the Code and the following
shall be construed accordingly –
 
(1)           For the purposes of Code section 409A, the entitlement to a series
of installment payments will be treated as the entitlement to a single payment.
 
(2)           Other provisions of the Plan notwithstanding, if, upon the written
application of the Grantee, the Committee determines that the Grantee has an
Unforeseeable Emergency, the Committee may, in its sole discretion, direct the
payment to the Grantee of all or a portion of the balance of his or her vested
interest in a Restricted Stock Award in a lump sum payment, provided that any
such withdrawal shall be limited by the Committee to the amount reasonably
necessary to meet the emergency, including amounts needed to pay any income
taxes or penalties reasonably anticipated to result from the payment. No payment
may be made to the extent that such emergency is or may be relieved through
reimbursement or compensation from insurance or otherwise, by liquidation of the
Grantee’s assets or to the extent the liquidation of such assets would not cause
severe financial hardship.
 
(3)           Except as otherwise provided for in this paragraph (3), the
Committee may not otherwise permit the acceleration of the time or schedule of
any vesting of a Restricted Stock Award scheduled to be paid pursuant to the
Plan, unless such acceleration of the time or schedule is (i) necessary to
fulfill a domestic relations order (as defined in section 414(p)(1)(B) of the
Code) or to comply with a certificate of divestiture (as defined in section
1043(b)(2) of the Code), (ii) de minimis in nature (as defined in regulations
promulgated under section 409A of the Code), (iii) to be used for the payment of
FICA taxes on amounts deferred under the Plan, or (iv) equal to amounts included
in the federal personal taxable income of the Grantee under section 409A of the
Code.
 
 

 
(4)            An election to defer the lapse of restrictions on a Restricted
Stock Award shall not take effect until at least 12 months after the date on
which the election is made and in the event that an election to defer the lapse
of restrictions is made other than in the event of death, Disability or the
occurrence of an Unforeseeable Emergency, payment of such award must be deferred
for a period of not less than 5 years from the date that restrictions would have
otherwise lapsed. For purposes of this Agreement, the term “Unforeseeable
Emergency” shall mean a severe financial hardship to the Grantee resulting from
an illness or accident of the Grantee, the Grantee’s spouse, or a dependent (as
defined in Code section 152(a)) of the Grantee, loss of the Grantee’s property
due to casualty, or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Grantee.
 
(5)           The Company may, in its sole discretion, terminate the Plan (in
whole or in part) with respect to one or more Grantees and distribute to such
affected Grantees their vested interest in any Restricted Stock Award in a lump
sum as soon as reasonably practicable following such termination, but if, and
only if, (i) all nonqualified defined contribution deferred compensation plans
maintained by the Company are terminated, (ii) no payments other than payments
that would be payable under the terms of the Plan if the termination had not
occurred are made within 12 months of the termination of the Plan, (iii) all
payments of the vested interest in Restricted Stock Awards are made within 24
months of the termination of the Plan, and (iv) the Company acknowledges to the
Grantees that it will not adopt any new nonqualified defined contribution
deferred compensation plans at any time within five (5) years following the date
of the termination of the Plan.
 
(h) Grantee shall keep the terms of this Agreement strictly confidential, other
than as may be necessary to enforce his or her rights hereunder or as otherwise
required by law.
 
(i) This Agreement may be executed in counterparts, all of which together shall
constitute one and the same instrument.
 
 
MERIDIAN WASTE SOLUTIONS, INC.
 
 
By: ______________________
       Name:
       Title:
 

 

GRANTEE’S ACCEPTANCE
 
The undersigned hereby accepts the foregoing Restricted Stock Agreement,
acknowledges receipt of a copy of the Meridian Waste Solutions, Inc. 2016 Equity
and Incentive Plan and agrees to the terms and conditions of both.
 
 
_____________________________
Name: ________________________
 

 

 

 
SCHEDULE A
 
TIME VESTED SHARES
 
 
 
DATE
NUMBER OF RESTRICTED SHARES THAT BECOME VESTED
 
______________
 
_____________

 
 
 
 
 

 
SCHEDULE B
 
PERFORMANCE VESTED SHARES
 
 
 
 
 
 
 
 
 
 
 
 
 
